Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 5, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00944-CR



                 IN RE DAMON KENDRICK DOVE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             268th District Court
                           Fort Bend County, Texas
                   Trial Court Cause No. 12-DCR-061181-A

                         MEMORANDUM OPINION

      On October 4, 2019, relator Damon Kendrick Dove filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Beverly
McGrew Walker, Fort Bend County District Clerk, to order the State to take action
in response to relator’s motion for post-conviction DNA testing by either delivering
the evidence to be tested to the trial court or explaining why the state cannot deliver
such evidence.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. A court of appeals may issue writs of mandamus against
(1) a judge of a district, statutory county, statutory probate county, or county court
in the court of appeals district; (2) a judge of a district court who is acting as a
magistrate at a court of inquiry under Chapter 52 of the Texas Code of Criminal
Procedure in the court of appeals district; or (3) an associate judge of a district or
county court appointed by a judge under Chapter 201 of the Texas Family Code in
the court of appeals district for the judge who appointed the associate judge. Tex.
Gov’t Code Ann. § 22.221(b). The courts of appeals also may issue all writs
necessary to enforce the court of appeals’ jurisdiction. Id. § 22.221(a).

      The Fort Bend County District Clerk is not among the parties specified in
section 22.221(b). Id. § 22.221(b). Moreover, relator has not shown that the
issuance of a writ compelling the requested relief is necessary to enforce our
appellate jurisdiction. See id. § 22.221(a). Therefore, we lack jurisdiction to issue
a writ of mandamus against the Fort Bend County District Clerk. Even if we did
have jurisdiction, relator cites no authority that would allow the district clerk to order
the State to take the requested action, and we are unaware of any such authority.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                    PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                            2